Citation Nr: 9910013	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  94-39 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether improved pension benefits were properly terminated 
effective February 1, 1990.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from February to October, 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) determination 
of January 1994, which retroactively terminated the veteran's 
improved pension benefits effective February 1, 1990, on the 
basis that he had received additional, previously unreported 
income during the year 1990 which raised his total countable 
income for that year above the maximum allowed by law.  The 
case was previously remanded in September 1997.

In September 1993, the veteran was informed that VA proposed 
to terminate his pension benefits, effective February 1, 
1990, due to unreported income received that year, and that 
the termination would result in an overpayment, which must be 
repaid.  In September 1993, the veteran responded to that 
letter, disputing the debt, and also requesting waiver of 
recovery of the overpayment charged as a result of the RO's 
actions.  The record does not indicate that any action has 
been taken on this waiver request, and the matter of waiver 
of recovery of the debt created as a result of the 
retroactive termination of benefits is referred to the RO for 
appropriate disposition.  


FINDINGS OF FACT

1.  For the year 1990, the veteran was awarded pension 
benefits in an amount which reflected Social Security income, 
as well as interest income of $110.  

2.  Pension benefits were terminated effective January 1, 
1995, due to evidence showing that the veteran received 
additional interest income during 1990, which, even if split 
with a purported joint owner, caused his total income to 
exceed the maximum countable income.


CONCLUSION OF LAW

Improved pension benefits were properly terminated effective 
February 1, 1990.  38 U.S.C.A. § 1521 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.23, 3.271, 3.272 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  We 
are also satisfied that all relevant facts have been properly 
developed to the extent feasible, based on the degree of the 
veteran's cooperation.   

A veteran who meets the disability and wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of his countable income.  38 U.S.C.A. 
§ 1521 ; 38 C.F.R. § 3.23 (1998).  This case arose from the 
January 1994 retroactive termination of pension benefits, 
effective February 1, 1990, on account of information 
received showing that he received previously unreported 
interest income that year which resulted in his overall 
income exceeding the statutory maximum.  The pertinent 
regulation regarding computation of income provides that 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. § 3.271 
(1998).  Exclusions from income do not include interest 
income.  38 C.F.R. § 3.272 (1998).  Moreover, income is 
considered "received" when it is credited to an account 
belonging, in whole or in part, to the individual, and not 
when it is withdrawn from the account.

In August 1990, the veteran submitted an eligibility 
verification report (EVR), in which he reported that he 
received $634.60 per month in Social Security, and $110 per 
year in interest and dividends.  He reported a net worth, 
consisting of "cash, bank accounts, etc.," of $2,000.  
Based on this information, in October 1990, he was awarded 
pension benefits, effective March 1, 1989.  Beginning in 
December 1989, the monthly amount of pension was $45.  In 
December 1990, he was informed that his monthly award of 
improved pension was based on Social Security, as well as 
$110 from other sources.  He was informed that if the income 
information was not correct, he should furnish an accurate 
statement of his income from all sources, as well as any 
changes in income in the future.  

In October 1991, the veteran submitted an EVR in which he 
reported receiving $702.90 per month in Social Security, 
"0" in interest and dividends, and "0" net worth, 
including "0" in "cash, bank accounts, etc."  The veteran 
continued to receive pension benefits in an amount based on 
Social Security as his only source of income.  Adjustments to 
his award based on his Social Security income resulted in 
some retroactive adjustments, with the result being that the 
veteran was paid $45 per month for the period from February 
through September, 1990; $22 per month from October through 
November, 1990; and $23 for the month of December 1990.  
Thereafter, he continued to be paid at a rate of 
approximately $24 to $25 per month.  

In May 1993, the veteran was informed that VA had reviewed 
the veteran's 1990 income, and that the review had discovered 
income which did not agree with the income report he had 
furnished to VA.  He was provided a list of the payers and 
the amount reported to him.  He was informed that VA must 
verify the income before making any adjustments, and he was 
asked to acknowledge or correct the income.  He responded in 
May 1993, disputing interest income totaling $2,439, from 
three accounts at one bank, on the basis that the accounts 
were joint accounts with his sister, and that the money and 
interest belonged solely to her.  In addition, regarding 
another account, he stated that he received less than the 
$155 reported.  

In July 1993, the veteran was informed that the income, 
disclosed as a result of an income verification match (IVM), 
had been reported to the Internal Revenue Service under his 
Social Security number.  Therefore, it was necessary that he 
submit additional information to verify his assertions, 
either from the financial institution involved or the other 
payer.  In September 1993, the veteran was informed that VA 
proposed to terminate his payments effective February 1, 
1990, based on the information that he had received $2,915 in 
unearned income in 1990, consisting of $2,439, from the three 
accounts disputed as belonging to a joint owner; $155, from 
the account disputed as in excess of the amount actually 
received, and $321, from two accounts which have not been 
disputed.  He was invited to submit evidence showing that the 
adjustment should not be made.  

In response, the veteran submitted several statements, the 
substance of which was summarized in his substantive appeal, 
in which he stated that he never had the accounts in 
question, nor did he receive any interest from the accounts.  
He indicated that he was a patient at the VA domiciliary in 
Bath, New York, throughout the time, and that the bank had 
advised him that the interest money had been sent to an 
address in Raynham, MA, which he knew to be his sister's 
address.  He had no knowledge of what became of the interest.  
He had asked the bank to provide a statement that he had 
never cashed any checks for the interest, but they had 
refused.  He requested that the VA provide assistance in the 
matter.  

In accordance with inter-departmental procedures then in 
effect, the IVM folder was previously destroyed.  Thus, the 
information which provided the basis for the termination of 
pension benefits is not available for review, and there is a 
heightened duty to assist in such circumstances, as well as 
to explain the findings and conclusions and to consider the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 
Vet.App.  542 (1992), O'Hare v. Derwinski, 1 Vet.App. 365 
(1991).  The applicable VA policy manual provides that VA 
must make reasonable efforts to verify income information 
obtained through an IVM match; however, if neither the income 
recipient (veteran) nor payer (bank) responds, the 
verification requirement is considered met if VA made a good 
faith effort to contact the payer.  VA ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV,  31.43 (Change 97, March 2, 1998).  
The RO satisfied this requirement with its attempt to obtain 
the relevant records by means of a subpoena to the financial 
institution which had subsequently acquired the bank involved 
in the disputed accounts.  However, the financial institution 
responded that it was "unable to access" the identified 
accounts.   

The veteran contends that the accounts in question were 
owned jointly with his sister.  In order to verify joint 
ownership, the veteran must be asked to furnish a 
statement from the financial institution or other source 
of the income, showing the names of the owner or owners 
of the funds which generated the income during the time 
frames in question.  If no response is received, the 
income is to be treated as that of the veteran.  VA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV,  31.62 
(Change 97, March 2, 1998).  If a response is received 
from the financial institution, or other source of 
income, establishing joint ownership of the account, the 
income from any such joint bank accounts is countable in 
proportion to the claimant's ownership share.  VA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV,  16.41c.  
(Change 79, Dec. 15, 1995); see 38 C.F.R. § 3.271(d) 
(1998).  

As noted above, the VA attempted to obtain the records 
from the financial institution by means of a subpoena.  
The veteran, who has other methods available to him to 
support his claim, has not submitted any information, 
other than his own statements.  For example, he has not 
submitted copies of tax returns showing he did not 
receive the interest; nor has he submitted a statement 
from his sister attesting to her ownership of the 
accounts.  Further, presumably, periodic statements on 
this account were sent to at least one of the joint 
owners; the veteran has not submitted any of these, 
which, at the least, should have gone to his sister.  
"The duty to assist is not always a one-way street.  If 
a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 190, 193 (1991).  

Moreover, if funds were paid to the veteran or credited 
to the joint account, the veteran's proportional share 
of the income must be counted in determining eligibility 
for VA benefits irrespective of any informal 
arrangements that might have existed.  VA ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV,  31.62, NOTE (Change 97, 
March 2, 1998).  Thus, notwithstanding any agreement 
between the veteran and his sister, if he and his sister 
are listed as joint owners on the accounts, he would be 
charged with half of the income from those accounts.  In 
this case, since the income was $2,439, even if the 
veteran was only charged with half of that income, his 
income would still have exceeded the maximum countable 
income for 1990.  In this regard, his previously counted 
income for that year was less than $500 below the 
maximum countable income, and he only received $428 in 
pension benefits for the relevant time period, from 
February through December, 1990.  

Since the veteran's annual income for 1990, even when 
considering only one-half of the interest income of the 
disputed accounts, exceeded the statutory maximum for a 
single, housebound veteran, he was not entitled to pension 
benefits.  Accordingly, termination of his pension benefits 
was appropriate.  Moreover, the veteran's contentions, 
unsupported by any corroborating evidence, do not place the 
evidence in equipoise, and the preponderance of the evidence 
is against his claim.  Consequently, the benefit of the doubt 
rule is not for application.  38 U.S.C.A. § 5107(b) (West 
1991).  


ORDER

Pension benefits were properly terminated effective February 
1,1990; the appeal is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

